Citation Nr: 1403444	
Decision Date: 01/27/14    Archive Date: 02/10/14

DOCKET NO.  10-18 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R.N. Poulson, Counsel
INTRODUCTION

The Veteran served on active duty from May 1969 to May 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Anchorage, Alaska.

In June 2010, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims folder.
 
In January 2012, the Board remanded the case for additional development.  A review of the record shows that the agency of original jurisdiction (AOJ) has complied with all remand instructions.  See Stegall v. West, 11 Vet. App. 268 (1998).

An October 2012 VA examiner found that the Veteran was not competent to handle VA funds on his own behalf.  The Veteran agreed with that finding.  This issue is referred to the AOJ for appropriate development.

The Board notes that after the issuance of a November 2012 supplemental statement of the case, the Veteran submitted additional evidence in the form of a lay statement that was not accompanied by a waiver of consideration by the AOJ.  Normally, absent a waiver from the veteran, a remand is necessary when evidence is received by the Board that has not been considered by the RO.  See Disabled Am. Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  Here, however, the statement is merely cumulative or duplicative of information already in the claims file and, therefore, considered by the RO. Consequently, a remand is not necessary.




FINDINGS OF FACT

1.  The Veteran did not engage in combat with the enemy.

2.  The Veteran does not have a diagnosis of PTSD based on a corroborated in-service stressor.  

3.  The competent evidence of record does not show that any acquired psychiatric disability is traceable to military service.


CONCLUSION OF LAW

An acquired psychiatric disability, including PTSD, was not incurred in or aggravated as a result of active duty service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5017 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 4.125 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In July 2008, a pre-adjudication letter was issued to the Veteran with regard to his service connection claim.  The letter notified the Veteran of what information and evidence is needed to substantiate his claim of service connection, the information and evidence that must be submitted by the claimant, the information and evidence that will be obtained by VA, and the information and evidence necessary to establish a disability rating and effective date in accordance with Dingess/Hartman.  

With regard to the duty to assist, the Veteran's service treatment and personnel records, post-service VA and Vet Center records, and Social Security Administration (SSA) records have been obtained and considered.  The Veteran has been given the opportunity to submit evidence and he has provided written statements in support of his claim.  

Additionally, the RO contacted the Joint Services Records Research Center (JSRRC) in an attempt to obtain evidence to corroborate the Veteran's reported stressors.  Negative responses are associated with the claims file.  The RO also made formal findings of lack of information to corroborate the stressors.  The Veteran has been notified of these negative responses.  The Board acknowledges that JSRRC noted that there may be a criminal investigation report filed with the U.S. Army Crime Records Center concerning the explosion of a Vietnamese girl.  However, the Board notes that this incident occurred outside of that agency's 40-year retention period.  Thus, the Board finds that any additional efforts to obtain such records would be futile.  

The Veteran underwent an October 2012 VA examination.  In that connection, the Board notes that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the October 2012 VA opinion is adequate, as it is predicated on consideration of all of the pertinent evidence of record, to include statements regarding the alleged in-service stressors, and documents that the examiner conducted a full examination of the Veteran, thoroughly reviewed the claims file, and fully understood the questions posed by the AOJ.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the claim on appeal has been met.  See 38 C.F.R. § 3.159(c)(4).

The Veteran was provided an opportunity to set forth his contentions during the hearing before the undersigned VLJ in June 2010.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2)  requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  During the June 2010 hearing, the VLJ identified the issue on appeal.  The hearing discussion did not reveal any evidence that might be available that had not been submitted. The Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for benefits.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claim based on the current record. 

For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the issue on appeal.

II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity for any condition listed in 38 C.F.R. § 3.303(b).  Any condition not encompassed by Section 3.303 (b) requires a medical nexus.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d). 

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 
 
Service connection for PTSD requires medical evidence diagnosing the condition; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 128, 139 (1997).  

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(3).
For purposes of this paragraph, "fear of hostile military activity" is defined to mean that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  Id.

The Veteran contends that he has PTSD related to the following stressors surrounding his service while stationed onboard the USS Jason:  (1) witnessing the shooting death of a young Filipino boy who had stolen another sailor's wallet while the Veteran was on shore leave at Olongpo in the Philippines, near Subic Bay; (2) fearing for his life during a Philippine riot, where he observed U.S. Navy casualties and was robbed at knifepoint in a taxi; and (3) witnessing a young Vietnamese girl blow herself up with a grenade while he was on shore leave in Vietnam.

The Veteran contends that the stress from these incidents, specifically witnessing the shooting death of the Filipino boy, was the reason for his documented in-service psychiatric treatment.  He further contends that some of his current psychiatric symptoms are due to these in-service stressors.  The Veteran maintains that he was misdiagnosed during service, and that his in-service psychiatric symptoms were manifestations of his current PTSD.  

The Veteran's personnel records show that he was stationed onboard the USS Jason from August 1969 to April 1971.  He was charged with being on unauthorized leave from December 21, 1970 to January 6, 1971.  There is no indication, through medals or awards, that he served in combat.  Thus, the presumption afforded combat Veterans under 38 U.S.C.A. § 1154(b) is not applicable. 

STRs show that the Veteran was admitted to sick bay for three days in January 1971 while onboard the USS Jason.  It was noted that during the previous 15 months the Veteran had "consulted periodically with the ships medical officer because of difficulty conforming to military life."  His performance was poor, and he had been criticized by his superiors for poor military appearance and unwillingness to work.  The Veteran appeared agitated and tremulous, and cried as he described his "inability to cope any longer."  The clinician diagnosed anxiety reaction and "passive aggressive type."  He gave the Veteran Thorazine and reassurance.  

An April 1971 separation examination contains a normal clinical psychiatric evaluation.

Post-service Vet Center and VA medical records show that, since 2004, the Veteran has sought ongoing outpatient treatment for suicidal ideation, depression, alcoholism, and prescription medication abuse.  There is no mention of any of the claimed in-service stressors, other than a vague reference to "memories".  His symptoms have been alternately diagnosed as PTSD, depression, and major depressive disorder.  The Veteran also received inpatient treatment for alcoholism in August 2008.

Extensive efforts have been undertaken to corroborate the Veteran's claimed stressors.  The RO contacted the National Archives and Records Administration (NARA) in an attempt to verify the alleged Philippine riot and the death of the Filipino boy from January to April 1971.  In a February 2012 response, NARA indicated that the deck logs for that time period were searched and showed that the USS Jason was anchored in Vietnam from March 24, 1971 to April 14, 1971.

In March 2012, the RO requested that the JSRRC attempt to verify the alleged death of the Vietnamese girl between March 24, 1971 and April 14, 1971.  In July 2012, the RO requested that the JSRRC attempt to verify the injury of crewmembers during the alleged Philippine riot, as well as the granting of liberty to USS Jason crew, between December 1969 and January 1970.  The JSRRC reviewed deck logs and command histories and confirmed that the USS Jason was anchored in Subic Bay in the Philippines from December 1, 1969 to December 30, 1969.  The ship was anchored in Vung Tau Harbor in Vietnam from December 30, 1969 to January 20, 1970, and from March 25, 1971 to April 11, 1971.  JSSRC also reviewed the 1970 history for US Naval Air Station, Subic Bay, and found no history of a riot.

JSRRC was unable to verify that the Veteran set foot in Vietnam as he claims.  It was noted that crew members served on temporary active duty as beach guards and with the shore patrol in Vung Tau between December 1969 and January 1970, but the names of those individuals were not listed; there was no report of a Vietnamese civilian killing herself by detonating a grenade.  It was noted that several individuals returned to the USS Jason after being reported for unauthorized absence between March and April 1971 while docked in Vung Tau, however, no explosions were reported in Vung Tau during this time period.  

During the June 2010 Board hearing, the Veteran testified with respect to the alleged riot in the Philippines.  No other stressors were discussed.

The Veteran submitted to an October 2012 VA examination by a VA clinical psychologist.  The only stressor he reported was witnessing the shooting death of the Filipino boy.  The VA examiner diagnosed PTSD in accordance with the DSM-IV criteria, as well as major depressive disorder (MDD).  She attributed the PTSD  to the Veteran's fear of hostile military or terrorist activity, specifically, witnessing the shooting death of the Filipino boy.  The examiner noted, however, that there was no evidence to establish the veracity of this claimed stressor.  Instead, she relied on the Veteran's "consistent self-report "of this incident to multiple providers over time.  The examiner reviewed the claims file after the examination and noted that the Veteran had not mentioned any of the other alleged stressors to her.

The competent evidence of record reflects that the Veteran has PTSD linked to the claimed stressor of witnessing the shooting death of a Filipino boy.  However, there is no corroborative evidence that this stressor took place.  Repeated attempts by the originating agency to corroborate the incident were unsuccessful.  The Veteran himself has not submitted convincing corroborative evidence that the incident took place as he describes it.  Since the event as described did not take place in combat or involve hostile military or terrorist activity, it must be corroborated by something other than the Veteran's own descriptions.   

Because the claimed stressor does not involve fear of hostile military or terrorist activity, service connection for PTSD under the revised regulation is not warranted.  Thus, the record must contain service records or other corroborative evidence that substantiates or verifies the Veteran's testimony or statements as to the occurrence of the claimed stressors. 

The Board must assess the credibility and weight of all the evidence, including the medical evidence.  "Just because a physician or other health professional accepted appellant's description of his Vietnam experiences as credible and diagnosed appellant as suffering from PTSD does not mean the [Board is] required to grant service connection for PTSD."  See Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  The Board is not required to accept a Veteran's uncorroborated account of his active service experiences.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993); Wood v. Derwinski, 1 Vet. App. 190, 192 (1991).

As discussed above, none of the Veteran's in-service stressors were verified.  Specifically, the JSRRC found no evidence of a riot in Subic Bay during the alleged time period.  The Board notes that the deaths of the Vietnamese girl and the Filipino boy would not be capable of independent verification, as such incidents are not reported to have occurred in the scope of the Veteran's official duties and would not ordinarily be documented by military authorities.  The Veteran has not submitted any corroborating lay statements which could verify these incidents.  The Board must, therefore, conclude that there is no evidence to substantiate that the Veteran's claimed in-service stressors occurred.

Moreover, the Board does not find that the reports of civilian deaths constitute fear of hostile military or terrorist activity as there is no indication that the Veteran experienced, witnessed, or confronted an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of himself or others.  During the recent VA examination, the Veteran did not claim that the stressor causing PTSD was due to in-country service in Vietnam.  

The competent evidence of record does not show that psychosis was diagnosed within one year of separation.  Thus, presumptive service connection for an acquired psychiatric disorder is not warranted.  See 38 C.F.R. §§ 3.307, 3.309 (2013).

With respect to service connection on a nonpresumptive basis, STRs clearly document that the Veteran received brief psychiatric treatment during service.  However, the separation examination did not demonstrate any psychiatric disability.  The first documented medical report of psychiatric disability came in 2008, 37 years following the Veteran's separation from active duty.  With respect to negative evidence, the fact that there were no records of any psychiatric complaints or treatment for many years weighs against the claim.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (it was proper to consider the veteran's entire medical history, including a lengthy period of absence of complaints).  While the Veteran has been diagnosed with major depression, the October 2012 VA examiner relates this disability to the Veteran's nonservice-connected PTSD and not to his military service.  The October 2012 VA examiner's opinion was requested specifically to address the issue on appeal and is the most probative evidence of record concerning the nature and etiology of his psychiatric disability.  

A May 2008 statement from the Veteran's wife describes the Veteran's long struggle with nightmares, depression, and alcoholism.  However, statements from the Veteran and his wife regarding a continuity of psychiatric symptomatology since service are not credible.  In December 2004, the Veteran filed a claim for compensation, but psychiatric disability was not one of the conditions for which the Veteran was seeking service connection.  If the Veteran was suffering from a psychiatric disability since service, as he now claims, it would seem reasonable that he would have mentioned this when he filed his initial compensation claim.  He knew of the compensation program and was claiming service connection for other disability.  Instead, the Veteran did not seek treatment or file a claim for psychiatric disability until 2008.  The Veteran made no mention of the claimed in-service stressors during his treatment at the Vet Center.  Histories reported by the Veteran for treatment purposes are of more probative value than the more recent assertions and histories given for VA disability compensation purposes.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  Consequently, the Board finds that the evidence is against a finding of a continuity of symptomatology.

Next, the Board acknowledges that the Veteran and his wife are competent to testify as to the presence of post-service mental health symptoms, which are capable of lay observation.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  However, to the extent that they relate the Veteran's current mental health problems to service, their assertions are not probative.  As lay persons, they have not been shown to have the clinical expertise to opine as to medical etiology or to render medical opinions.  Accordingly, their assertions as to medical causation and etiology, absent corroboration by objective medical evidence and opinions, lack sufficient probative value to establish a nexus between the Veteran's current psychiatric problems and his time in service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The preponderance of the evidence is against the Veteran's claim for service connection for an acquired psychiatric disability and that claim must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for an acquired psychiatric disability, to include PTSD, is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


